United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3525
                                   ___________

Division of Employment Security,       *
State of Missouri,                     *
                                       *
           Movant,                     *
                                       *
First Bancshares, Inc.;                *
First Home Savings Bank,               *
                                       *
           Appellants,                 *
                                       *   Appeal from the United States
     v.                                *   District Court for the Western
                                       *   District of Missouri.
St. Paul Mercury Insurance Company,    *
                                       *   [UNPUBLISHED]
           Appellee,                   *
                                       *
Vicky J. Dooms,                        *
                                       *
           Third Party Defendant.      *

                                   ___________

                            Submitted: July 25, 2012
                               Filed: July 30, 2012
                                ___________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.
       In this diversity-based action for declaratory judgment related to insurance
coverage, First Bancshares, Inc., and its subsidiary, First Home Savings Bank, appeal
the district court’s1 adverse grant of summary judgment in favor of St. Paul Mercury
Insurance Company. Following careful de novo review, see H & R Block, Inc. v.
Am. Int’l Specialty Lines Ins. Co., 546 F.3d 937, 938 (8th Cir. 2008) (standard of
review), we conclude that summary judgment was appropriate for the reasons stated
by the district court, cf. Wittner, Poger, Rosenblum & Spewak, P.C. v. Bar Plan Mut.
Ins. Co., 969 S.W.2d 749, 752-54 (Mo. 1998) (en banc) (former client’s malpractice
suit against law firm was not covered by law firm’s claims-made policy; policy did
not cover damages arising from claim against insured who, before policy effective
date, knew or reasonably should have known of circumstance, act, or omission that
might reasonably be basis of that claim; default decree against former client combined
with her letters of complaint provided firm with sufficient basis to believe that it had
committed such act or omission); see also Secura Ins. v. Horizon Plumbing, Inc., 670
F.3d 857, 861 (8th Cir. 2012) (state law governs interpretation of insurance policies
when federal jurisdiction is based on diversity of citizenship). Accordingly, we
affirm. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                          -2-